Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 1 of 10 PAGEID #: 986



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

United States of America

      v.                                       Case No. 2:00-cr-24-1

Myron T. Clark

                                OPINION AND ORDER
      Defendant was convicted by a jury on Count 1, conspiracy to
possess with intent to distribute and to distribute cocaine base;
Counts 4 and 6, distribution of cocaine base; Counts 5 and 7,
brandishing a firearm in relation to a drug trafficking crime;
Count 8, possession of a firearm by a convicted felon; and Count 9,
possession       of   counterfeit    currency.          On   September   21,   2000,
defendant was sentenced to concurrent terms of incarceration of 110
months     on    Counts   1,   4,   6,   8   and   9,    a   consecutive   term   of
incarceration of 84 months on Count 5, and a consecutive term of
incarceration of 300 months on Count 7.                 By orders dated December
23, 2011, and July 8, 2015, the terms of incarceration of 100
months were reduced to terms of 51 months, and later to terms of 41
months based on the retroactive amendments to the United States
Sentencing Guidelines applicable to drug offenses.                   See Docs. 142
and 164.        Defendant is currently serving a sentence of 425 months
(35   years and 5 months) and has served slightly over 21 years.
According to the Bureau of Prisons (“BOP”), defendant’s projected
release date is March 23, 2030.              See www.bop.gov/inmateloc/ (last
visited February 17, 2021).
      On June 3, 2020, defendant filed his first pro se motion for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018.                       See   Doc. 197.      The
government filed a response in opposition to this motion on June
Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 2 of 10 PAGEID #: 987



25, 2020, arguing that defendant had failed to show that he had
exhausted his administrative remedies. Defendant, through counsel,
gave notice on September 21, 2020, of his withdrawal of Doc. 197
without prejudice.       See Doc. 216.
      On June 25, 2020, defendant filed another pro se motion to
reduce sentence.       Doc. 204.     Defendant argued that extraordinary
and compelling reasons existed for a sentence reduction, including:
1) the change in penalties applicable to multiple offenses under 18
U.S.C. §924(c) implemented under the First Step Act; and 2)
defendant’s rehabilitation while in prison.                  To that motion,
defendant attached the December 23, 2019, response of the warden
denying his November 29, 2019, request for a reduction in sentence.
Doc. 204, Ex. B.      On July 9, 2020, the government filed a response
in opposition to the motion.        Doc. 207.    Defendant filed a reply on
August 13, 2020.      Doc. 211.
      On September 21, 2020, defense counsel filed a supplemental
motion in support of defendant’s pro se motion, and advanced the
additional ground of defendant’s medical conditions. See Doc. 215.
On October 28, 2020, defendant, through counsel, filed another
motion for compassionate release based on defendant’s severe health
problems.     Doc. 218.     The government conceded that defendant had
exhausted his administrative remedies, but filed a response in
opposition to the motion on December 1, 2020.              Doc. 220.    Defense
counsel filed a reply on December 6, 2020.              Doc. 222.
I. Standards for Compassionate Release
      Under 18 U.S.C. §3582(c)(1)(A)(i), the court can reduce a
sentence     under     §3582(c)(1)(A)       if    the    court      finds   that
“extraordinary and compelling reasons warrant such a reduction[.]”


                                        2
Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 3 of 10 PAGEID #: 988



18 U.S.C. §3582(c)(1)(A)(i).           District courts have full discretion
to   define     what     constitutes   an       “extraordinary      and      compelling”
reason.       See United States v. Jones, 980 F.3d 1109, 1111 (6th Cir.
2020).    The court must also consider the factors set forth in 18
U.S.C.    §3553(a)       to    the   extent      that    they    are    applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court “may reduce the
term     of    imprisonment[.]”          §3582(c)(1)(A).               The    grant      of
compassionate release is at the discretion of the court.                           United
States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
       Section 3582(c)(1)(A) also requires that “such a reduction is
consistent       with    applicable    policy       statements      issued         by   the
Sentencing Commission[.]”            §3582(c)(1)(A).            Under United States
Sentencing Guidelines (“U.S.S.G.”) §1B1.13 and Application Note 1,
an “extraordinary and compelling” reason is defined as meaning: a
defendant suffering from a terminal illness; a defendant suffering
from a serious physical or medical condition that substantially
diminishes the ability of the defendant to provide self-care within
the institution; a defendant who is at least 65 years of age, who
is experiencing a serious deterioration of physical or mental
health and has served at least 10 years or 75% of his sentence; and
the death or incapacitation of the caregiver of defendant’s minor
child or the incapacitation of defendant’s spouse, where defendant
would be the only available caregiver.                   The government correctly
argues that the defendant’s reasons for a sentence reduction do not
fall   within      any    of   the   categories         discussed      in    the    policy
statements contained in U.S.S.G. §1B1.13 and Application Note 1 to
that section.      However, the Sixth Circuit has held that the policy


                                            3
Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 4 of 10 PAGEID #: 989



statements contained in §1B1.13 do not apply to cases in which an
inmate files a motion for compassionate release, and that district
courts    have     full   discretion      to   define   what    constitutes       an
“extraordinary and compelling” reason without consulting the policy
statement. See Jones, 980 F.3d at 1111. Therefore, the court will
not base its decision on the policy statements.
II. Reasons for Compassionate Release
A. Rehabilitation While Incarcerated
       Defendant has presented evidence that while incarcerated, he
obtained his GED and an Associate of Science in Business degree and
completed a 2000-hour apprenticeship program in housekeeping. Doc.
204, Exs. A, D and E.         He has submitted a list of 73 classes he
attended.     Rehabilitation of the defendant is not, by itself, an
extraordinary and compelling reason for compassionate release. See
28 U.S.C. §994(t)(“Rehabilitation of the defendant alone shall not
be considered an extraordinary and compelling reason.”).                 However,
rehabilitation may be considered along with other circumstances in
deciding whether extraordinary and compelling reasons for early
release exist.       See United States v. Daley, 484 F.Supp.3d 1171,
1175 (M.D. Fla. 2020).          The evidence presented demonstrates that
defendant has taken extensive, significant and impressive steps, to
an unusual degree, towards rehabilitation.
B. Defendant’s Medical Conditions
       Defendant, who is 52 years old, indicates that he has suffered
from   the   following     severe    health    problems:     type   II   diabetes
mellitus; chronic kidney disease, stage 2 (mild); hypertension;
hyperlipidemia;       anxiety    disorder,      constipation;       chest     pain,
dizziness    and    giddiness;      and   headache.     On     April    16,   2020,
defendant’s      blood    pressure    reading    was    169/103,       and    a   new

                                          4
Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 5 of 10 PAGEID #: 990



medication was prescribed. Doc. 215-2, p. 5. A record dated March
12, 2020, stated that defendant’s type II diabetes was currently
diet controlled.      Doc. 215-2, p. 6.
      Defendant complains that he is unable to obtain the care he
needs   from    the   BOP,   particularly      in    light    of   the    COVID-19
restrictions in place.          Defendant asserts that his high blood
pressure has been impacted by the lockdown resulting from COVID-19
because he has been unable to exercise.                  Defendant was seen on
August 22, 2019, for possible glaucoma, and a baseline work-up for
glaucoma was recommended.           Doc. 218 -2, p. 23.            There is no
evidence that this examination was ever completed.                       Defendant
complained of eye problems (difficulty focusing) on June 16, 2020,
but his ophthalmology appointment had to be rescheduled. Doc. 215-
2, p. 27.      Defendant is also having dental problems, including
dental caries extending into pulp, pulpitis, and unsatisfactory
restoration of an existing tooth.           Defendant argues that the BOP
lacks the ability to provide proper dental care to inmates, noting
that he requested a teeth cleaning on October 15, 2019, and was
told on March 13, 2020, that the BOP was currently seeing those on
the list from November, 2018.          Doc. 215-2, p. 28.
      Defendant argues that due to his health conditions, he is at
increased risk from COVID-19. According to the Centers for Disease
Control (“CDC”), persons with kidney disease and type 2 diabetes
mellitus are at increased risk of severe illness from COVID-19, and
persons    with   hypertension      might   be      at   an   increased    risk.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited March
8, 2021).
      Defendant tested positive for COVID-19 on June 5, 2020.                 Doc.

                                        5
Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 6 of 10 PAGEID #: 991



215-2, p. 11.      He was admitted to the hospital on that date, and
was released on June 8, 2020.          Doc. 215-2, pp. 12, 14.     Defendant’s
chief complaint was abdominal pain; he denied having chest pain,
shortness of breath or other respiratory symptoms, nausea, or
fever.     Doc. 215-2, p. 21.       The government argues that the risk
posed    by    COVID-19   does   not    constitute    an   extraordinary     and
compelling reason for defendant’s early release because defendant
has already been infected with COVID-19 and has recovered.
Defendant responds by citing cases in which courts have held that
the fact that a defendant has already contracted COVID-19 does not
preclude      compassionate   release.       Defendant     notes   the   current
position of the CDC on this topic:
        CDC is aware of recent reports indicating that persons
        who were previously diagnosed with COVID 19 can be re-
        infected.     These reports can understandably cause
        concern.   The immune response, including duration of
        immunity to SARS-CoV-2 infections is not yet understood.
        Based on what we know from other viruses, including
        common human coronaviruses, some reinfections are
        expected.

https://www.cdc.gov/coronavirus/20199-ncov/faq html (last visited
February 17, 2021).           In short, the possibility of defendant
becoming re-infected with COVID-19 and experiencing severe symptoms
is speculative but cannot be totally discounted.
        As to the likelihood that defendant will be re-exposed to
COVID-19, the court notes that defendant is incarcerated at FCI
Milan, which currently houses 1,249 inmates. There have been three
inmate deaths, 256 inmates have recovered, and 78 staff have
recovered. See https://www.bop.gov/coronavirus (last visited March
11, 2021).      No inmates and 2 staff members have currently tested
positive.      As this reduction in numbers indicates, the Bureau of


                                         6
Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 7 of 10 PAGEID #: 992



Prisons (”BOP”) has taken significant measures to contain the
spread of COVID-19 in its institutions.              The BOP is also working
with       the    CDC     and    the     federal     government’s         COVID-19
Vaccine/Therapeutics Operation to ensure that the BOP is prepared
to     receive     and      administer       the   COVID-19     vaccines.       See
https://www.bop.gov/coronavirus (last visited March 11, 2021). The
BOP reports that 142 staff and 51 inmates at FCI Milan have
received the COVID-19 vaccine.
C. Conclusion
       The reasons for release advanced by defendant, if considered
individually, might not arise to the level of extraordinary.
However, the court finds that when considered together in their
totality, defendant’s medical conditions, the potential risk posed
by COVID-19 due to those medical conditions, and defendant’s
significant       efforts    towards   rehabilitation     are    sufficient     to
constitute an extraordinary and compelling reason warranting a
sentence reduction.1
III. §3553(a) Factors
       The court must also address the applicable §3553(a) factors.
The    offenses    in    this   case   were    serious.       According    to   the
presentence investigation report, defendant participated in the
sale of cocaine base, an addictive drug, on 2 separate occasions.

       1
      Defendant also argued that the non-retroactive change in the
penalties for multiple offenses under 18 U.S.C. §924(c) implemented
in §403(a) of the First Step Act constitutes an extraordinary and
compelling reason for a sentence reduction. This argument faces an
uphill battle in light of United States v. Tomes,         F.3d    ,
2021 WL 868555 (6th Cir. Mar. 9, 2021). Regardless, because the
court has found that defendant’s medical conditions and
rehabilitation efforts together satisfy the “extraordinary and
compelling reason” requirement in this case, the court does not
need to decide this issue.

                                         7
Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 8 of 10 PAGEID #: 993



However, the total amount of cocaine base attributed to the
defendant as relevant conduct was 3.4 grams, a relatively small
amount.    Defendant, a convicted felon, brandished a firearm during
the 2 drug transactions, resulting in a sentence of 84 months on
the first count and 300 months on the second count.               Although the
use of firearms during the drug offenses was serious, in the First
Step Act, Congress re-evaluated what would constitute an adequate
penalty for multiple §924(c) counts.           Under the new law, defendant
would have received two 84-month consecutive terms on each of the
two §924(c) counts.          Defendant would now be serving a total
sentence of 17 years and 5 months.           He has already served over 21
years.    Considering Congress’s current view of the type of penalty
which is adequate to reflect the seriousness of §924(c) offenses,
the reduced sentence requested by defendant would be sufficient to
address the seriousness of the offenses for which he was convicted.
      As to the history and characteristics of the defendant, at the
time of his convictions for the offenses in this case, defendant
was in Criminal History Category IV. The presentence investigation
report (“PSR”) describes defendant’s prior criminal record included
convictions for drug abuse in 1990; resisting arrest, operating a
motor vehicle under suspension, obstructing justice and 2 charges
of carrying a concealed weapon in 1991; and assault in 1995.
Although this is not an insignificant record, it is not as serious
as other records typical of defendants in Category IV.
      As discussed above, defendant has presented evidence of his
rehabilitation while incarcerated.              He has taken courses and
completed programs which will increase his potential for obtaining
employment. He has completed a drug program, programs on addictive
behavior, and cognitive behavioral therapy classes.                     The BOP

                                        8
Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 9 of 10 PAGEID #: 994



calculated his recidivism risk level as being low.                         Doc. 211, p.
18.    He has had no incident reports within the past 10 years, and
states that he has never had a violent incident report.                       Doc. 211,
p. 18.    He is now 52 years old, and is presumably more mature than
he was when he committed the offenses in this case at 31 years of
age.     Defendant indicates that upon his release, he plans to live
with his brother, Byron Clark, in                    Columbus, Ohio.         The record
includes a declaration from Byron Clark stating that he is willing
to have defendant live with him at his house, and is also willing
to     transport     defendant     to   work,         medical        appointments     and
appointments with the Probation Office.                    Doc. 215-1.
       The   court     concludes    that       a     reduced    sentence      would    be
sufficient     to    promote   respect         for   the    law,     to   provide   just
punishment, and to afford adequate deterrence.                            The shortened
sentence sought by defendant would also be sufficient to protect
the public from more crimes by the defendant.                              In light of
defendant’s     age,    his    health    conditions,           his    efforts   towards
rehabilitation and his good conduct while in prison, he is unlikely
to engage in further criminal activity if he is released.
       The court concludes that the §3553(a) factors weigh in favor
of granting defendant’s motion for a reduced sentence.
IV. Conclusion
       In accordance with the foregoing, defendant’s motions for
compassionate release (Docs. 204, 215 and 218) are granted.                           The
terms of incarceration previously imposed on Counts 1 and 4 through
9 of the indictment are hereby reduced to terms of time served.
The court orders that the defendant shall be released from custody.
This order is stayed for fourteen days from the date of this order
to facilitate the BOP’s ability to quarantine defendant to protect

                                           9
Case: 2:00-cr-00024-JLG-EPD Doc #: 224 Filed: 03/11/21 Page: 10 of 10 PAGEID #: 995



the community from the potential spread of COVID-19.                    The court
also orders that prior to defendant’s release to the residence of
his brother, Byron Clark, all firearms must be removed from the
residence.
       Upon his release, defendant will begin serving the terms of
supervised     release    previously     imposed    in   this   case.      As   an
additional condition, defendant shall participate in the Men’s
Mentoring Program, as recommended by the probation officer.
       Defendant is instructed that he must report to the probation
office reside within 72 hours of his release from imprisonment,
unless the probation officer instructs him to report to a different
probation office or within a different time frame. Defendant shall
call the Probation Office at (614)-719-3100 to receive instructions
on how to report.


Date: March 11, 2021                        s/James L. Graham
                                      James L. Graham
                                      United States District Judge




                                        10
